PAGE, Circuit Judge.
After the trustee in bankruptcy had' disbursed much of the $3,000 received for personal property and $1,000-received for an equity in real estate, the District Court, on the petition of a creditor, set aside both sales, without requiring a tender of the money to the purchaser, or a deposit to guarantee a better price, solely because the purchaser, who owned a mortgage debt of $5,000 on the real estate, remained silent when it was announced at the sale in his presence that the mortgage was $7,000. This was error as to the real estate sale. Lanham v. State Bank of Rome (C. C. A.) 268 Fed. 458. It is conceded that there was no ground for vacating the personal property sale.
The order setting aside the sales is reversed, with direction to dismiss the petition.